Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 02/27/2020.
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020, 08/26/2021 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims are drawn to “computer-readable storage device”.  According to applicant’s current disclosure, “Embodiments within the scope of the present disclosure also include computer-readable media for carrying or having computer-executable instructions or data structures stored thereon. Such computer-readable media can be any available media that can be accessed by a special purpose computer. By way of example, and not limitation, such computer-readable media can comprise RAM, ROM, EEPROM, CD-ROM or other optical disk storage, or any other medium that can be used to carry or store desired program code means in the form of computer- executable instructions or data structures and that can be accessed by a general purpose or special purpose computer.” Applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (see MPEP 211.01), the claim as a whole covers a transitory signal, which does not fall within the definition of a process, machine, manufacture, or composition of matter (see, e.g., In re Nuitjen, Fed. Cir. Sept. 20, 2007) (slip. Op. at 18) ("A transitory, propagating signal ... is not a process, machine, manufacture, or composition of matter. Thus, such a signal cannot be patentable subject matter.")


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vergara et al. (US 2017/0163480 A1).
Regarding claim 1, Vergara discloses a system comprising: an operations integration processor; a computer-readable storage device (fig. 3-5, [0113]-[0114]: A computer program product embodiment includes a machine-readable storage medium (media) having instructions stored thereon/in which can be used to program a computer to perform any of the processes of the embodiments described herein. System 416 (and additional instances of an MTS, where more than one is present) and all of their components might be operator configurable using application(s) including computer code to run using a central processing unit such as processor system 417, which may include an Intel Pentium® processor or the like, and/or multiple processor units.; 
an operations integration engine, wherein the operations integration engine comprises processor-executable instructions stored on the computer-readable storage device, wherein the instructions, when executed by the operations integration processor, configure the operations integration engine to: receive a response from a web service, wherein the response includes information in a language-independent data format different than a tag format ([0021]-[0025], [0036]-[0039]:  The technology disclosed herein can query configuration management system (CMS) data and includes cross table selection criteria and joined data return. The API method can be modeled as a resource and invoked using one of the HTTP verbs: POST, GET, PUT, and DELETE. These HTTP verbs can directly correlate with the database CRUD operations.  The response (e.g., HTTP header) can include the HTTP status code. In one embodiment, the response body can include the following elements: Success	True if the API call is successful;
false, otherwise.  Create/update API - the resource (and its associated resources can be
returned) in JSON format so that the client can have the ids for the created objects.
Get/find API - the resource(s) in JSON format that satisfy the input condition. [0115]:  It will also be appreciated that computer code for implementing embodiments of the present invention can be implemented in any programming language that can be executed on a client system and/or server or server system such as, for example, C, C++, HTML, any other markup language, Java™, JavaScript, ActiveX, any other scripting language, such as VBScript, and many other programming languages as are well known may be used); 
parse the response to identify one or more attribute-value pairs contained in the response ([0023], [0038],[0059]-[0063]: the API can adhere to most or all of the REST API standards. The base URL on which the “create, read, update, delete” (CRUD) operations can be built may be, for example, {cms-server}/api/{version}/{resource}, where {resource} can represent a domain object. When the resource object is built for a particular API request, these annotations are taken into consideration as well to ensure that the object is compatible with the version that the client is asking for. In one embodiment, this is accomplished using appropriate filtering on the JSON response object);
map the parsed response to one or more tags, wherein the mapped tags have associated therewith at least one of a name and a value based on the information provided in the response ([0023], [0039]:  “{resource}” can be mapped to a domain object on one-to-one basis.  Mapping of the REST API name of the resource to the actual class that supports that resource); and 
integrate the mapped tags to a tag-based control and data acquisition system ([0016]-[0022]:  support is provided for REST APIs for multiple resource in a generic manner by scanning and caching class metadata to build database queries and responses. Controller can include various components, for example, Spring Model View Controller (MVC), 150 and/or Spring Service 152, and/or Spring Repository 154. Supporting federation to external sources including federating full tables to non-CMS data sources, selecting criteria that include non-CMS data sources, joining of columns from external sources logically into an object in the CMS to return column data from an external source. In other implementations, it can include data processes such as uniqueness, null allowed, and referential integrity. It can also include partial field/property updates of resources where user may pass only the fields that need to be updated and queries with “other than and” as the operator).

Regarding claim 2, Vergara discloses the system of claim 1, wherein the instructions, when executed by the operations integration processor, further configure the operations integration engine to: store the mapped tags in the computer-readable storage device ([0036]-[0039], [0118], [0121]:  The following are examples of resource details that can be saved in the cache: 1) operations allowed for a resource; 2) mapping of the REST API name of the resource to the actual class that supports that resource (e.g., hosts resource->Host.java); and/or 3) a list of fields/attributes available in the class. Other and/or different resource details can also be stored.  Within each tenant storage space 512, tenant data 514 and application metadata 516 might be similarly allocated for each user. For example, a copy of a user's most recently used (MRU) items might be stored to tenant data 514. Similarly, a copy of MRU items for an entire organization that is a tenant might be stored to tenant storage space 512); and display the at least one of the name and the value associated with one or more of the tags ([0036]-[0039], [0118], [0121]: A UI 530 provides a user interface and an API 532 provides an application programmer interface to system 416 resident processes to users and/or developers at user systems 412. The tenant data and the system data may be stored in various databases, such as one or more Oracle′ databases.).

Regarding claim 3, Vergara discloses the system of claim 1, wherein the instructions, when executed by the operations integration processor, further configure the operations ([0021]-[0025], [0036]-[0039]: the API can adhere to most or all of the REST API standards. The base URL on which the “create, read, update, delete” (CRUD) operations can be built may be, for example, {cms-server}/api/{version}/{resource}, where {resource} can represent a domain object).

Regarding claim 4, Vergara discloses the system of claim 1, wherein the language-independent data format different than the tag format is at least of eXtensible Markup Language (XML) and Java Script Object Notation (JSON) ([0018],[0115]:  the interface is a HyperText Transfer Protocol (HTTP)/REST JSON (Representational State Transfer (REST) JavaScript Object Notation (JSON) interface. In alternate embodiments, other interfaces can also be supported. JSON is a light-weight data serialization format based on a subset of JavaScript. It will also be appreciated that computer code for implementing embodiments of the present invention can be implemented in any programming language that can be executed on a client system and/or server or server system such as, for example, C, C++, HTML, any other markup language, Java™, JavaScript, ActiveX, any other scripting language, such as VBScript, and many other programming languages as are well known may be used. (Java™ is a trademark of Sun Microsystems, Inc.).

Regarding claim 5, Vergara discloses the system of claim 1, wherein the instructions, when executed by the operations integration processor, further configure the operations ([0111], [0122]-[0123]:  Invocations to applications may be detected by one or more system processes, which manages retrieving application metadata 516 for the subscriber making the invocation and executing the metadata as an application in a virtual machine.  [0057]:  for read API, the technology disclosed can support find and get functionality. Both of these can be implemented as HTTP GET methods. By default, all of its non-top-level children associations can be returned. If users need its parent association, users need to include that parent in the expand parameter which is explained below. If users need to limit the response with only certain properties, users need to use the field parameter below).

Regarding claim 6, Vergara discloses the system of claim 1, wherein the instructions, when executed by the operations integration processor, further configure the operations integration engine to: send a GET request to the web service, wherein receiving the response from the web service is responsive to the GET request ([0024], [0036]-[0039]:  The API method can be modeled as a resource and invoked using one of the HTTP verbs: POST, GET, PUT, and DELETE. These HTTP verbs can directly correlate with the database CRUD operations. [0059]-[0061]:  GET is used when the ID of the resource is known and the goal is simply to return that resource).

Regarding claim 7, Vergara discloses the system of claim 1, wherein mapping the parsed response to one or more tags includes generating a tag name for each of the one or more tags based on the information provided in the response and wherein the instructions, when executed by the operations integration processor, further configure the operations integration engine to: ([0021]-[0025], [0036]-[0039]: the API can adhere to most or all of the REST API standards. The base URL on which the “create, read, update, delete” (CRUD) operations can be built may be, for example, {cms-server}/api/{version}/{resource}, where {resource} can represent a domain object. When the resource object is built for a particular API request, these annotations are taken into consideration as well to ensure that the object is compatible with the version that the client is asking for. In one embodiment, this is accomplished using appropriate filtering on the JSON response object).

Regarding claims 8 and 15; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claims 9 and 16; the claims are interpreted and rejected for the same reason as set forth in claim 2.

Regarding claims 10 and 17; the claims are interpreted and rejected for the same reason as set forth in claim 3.

Regarding claims 11 and 18; the claims are interpreted and rejected for the same reason as set forth in claim 4.

Regarding claims 12 and 19; the claims are interpreted and rejected for the same reason as set forth in claim 5.


Regarding claims 14 and 20; the claims are interpreted and rejected for the same reason as set forth in claim 7.


Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Martinez et al., US 2020/0257698 A1: Data Array of Objects Indexing. 
Barnes, US 2007/0156737 A1: Application Integration Systems and Methods.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                         

/SHEAN TOKUTA/Primary Examiner, Art Unit 2446